OPINION
PER CURIAM.
In Cause No. 408,174, appellant is appealing from an order adjudicating guilt. The *622offense is possession of a controlled substance, cocaine. The punishment is imprisonment for five years.
In Cause No. 467,655, appellant entered a plea of guilty before the court to the offense of possession of a controlled substance, cocaine. TEX.REV.CIV.STAT. ANN. art. 4476-15 § 4.04. He was convicted and the court assessed punishment at imprisonment for five years.
Appellant was sentenced on May 29, 1987. Appellant filed his motion for new trial one day late, on June 30, 1987. TEX. R.APP.P. 31(a). The notice of appeal was filed on August 26, 1987.
A timely filed motion for new trial extends the time for giving notice of appeal to ninety days after the date sentence is imposed. TEX.R.APP.P. 41(b). An untimely motion for new trial does not extend the time for filing the notice of appeal. Therefore, the time for filing notice of appeal expired on June 29, 1987. TEX.R.APP.P. 41(b)(1). Appellant requested no extension to file his appeal. TEX.R. APP.P. 41(b)(2). When appellant did not comply with this timetable, he failed to perfect his appeal. Failure to file a timely notice of appeal is, therefore, jurisdictional.
Accordingly, the appeal is dismissed for want of jurisdiction.